               Case 6:19-cv-00818-MC    Document 8   Filed 05/31/19   Page 1 of 4




   Thomas R. Johnson, OSB No. 010645
   TRJohnson@perkinscoie.com
   Heidee Stoller, OSB No. 072835
   HStoller@perkinscoie.com
   Courtney R. Peck, OSB No. 144012
   CPeck@perkinscoie.com
   1120 N.W. Couch Street, 10th Floor
   Portland, OR 97209-4128
   Telephone: 503.727.2000
   Facsimile: 503.727.2222

   Attorneys for Defendant
   Performance Health Technology, Ltd., dba
   Performance Health Technology, Inc.


                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       EUGENE DIVISION


                                                              Case No. 6:19-cv-00818-MC
   ATRIO HEALTH PLANS, INC., an
   Oregon corporation; MID VALLEY IPA,
   INC., an Oregon nonprofit corporation dba
   WVP Health Authority; CASCADE               DEFENDANT PERFORMANCE
   COMPREHENSIVE CARE, INC., an                HEALTH TECHNOLOGY’S
   Oregon corporation; and UMPQUA              UNOPPOSED IN CAMERA MOTION
   HEALTH, LLC, an Oregon limited              FOR LEAVE TO FILE DOCUMENTS
   liability company,                          UNDER SEAL
                        Plaintiffs,

          v.

   PERFORMANCE HEALTH
   TECHNOLOGY, LTD., an Oregon
   corporation dba PERFORMANCE
   HEALTH TECHNOLOGY, INC.; and
   OPTIMA, LLC, an Oregon limited
   liability company dba INTELIGENZ,

                        Defendants.



   1-   UNOPPOSED MOTION FOR LEAVE TO FILE
144534574.                                                          Perkins Coie LLP
2
           DOCUMENT
                 UNDER SEAL                                   1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
             Case 6:19-cv-00818-MC          Document 8      Filed 05/31/19      Page 2 of 4




                                        LR 7-1 COMPLIANCE

          Counsel for defendant Performance Health Technology, Ltd. dba Performance Health

   Technology, Inc. (“PH TECH”) has conferred with counsel for ATRIO Health Plans, Inc.,

   (“ATRIO”), and Mid Valley IPA, Inc. dba WVP Health Authority, Cascade Comprehensive Care,

   Inc., and Umpqua Health, LLC (collectively, the “Service Area Contractors” and, together with

   ATRIO, “Plaintiffs”). Plaintiffs do not oppose this motion to file under seal.

                                               MOTION

          Pursuant to Local Rules 3-7 and 3-8, PH TECH moves this Court for an order permitting

   the following documents to be filed under seal:

              •   Exhibit 1: Administrative Services Agreement between PH TECH and Marion Polk

                  Community Health Plan Advantage, Inc., dated April 20, 2005 (the “2005

                  Agreement”), (Declaration of Thomas R. Johnson in Support of PH TECH’s

                  Motion for Leave to File Documents Under Seal (“Johnson Decl.”), Ex. 1) (to be

                  filed under seal)

              •   Exhibit 2: January 1, 2009, Amendment to the 2005 Agreement, (Johnson Decl.,

                  Ex. 2) (to be filed under seal)

              •   Exhibit 3: January 1, 2010, Amendment to the 2005 Agreement, (Johnson Decl.,

                  Ex. 3) (to be filed under seal)

              •   Exhibit 4: Acknowledgment of Consent to Assignment of the 2005 Agreement

                  from Marion Polk Community Health Plan Advantage, Inc. to ATRIO, effective

                  November 1, 201, (Johnson Decl., Ex. 4) (to be filed under seal)

              •   Exhibit 5: Administrative Services Agreement between PH TECH and ATRIO

                  dated January 1, 2013, (Johnson Decl., Ex. 5) (to be filed under seal)

              •   Exhibit 6: Administrative Services Agreement between PH TECH and ATRIO

                  dated January 1, 2016, (Johnson Decl., Ex. 6) (to be filed under seal)

   2-   UNOPPOSED MOTION FOR LEAVE TO FILE
144534574.                                                                    Perkins Coie LLP
2
           DOCUMENT
                 UNDER SEAL                                             1120 N.W. Couch Street, 10th Floor
                                                                            Portland, OR 97209-4128
                                                                              Phone: 503.727.2000
                                                                               Fax: 503.727.2222
             Case 6:19-cv-00818-MC         Document 8       Filed 05/31/19     Page 3 of 4




                                            DISCUSSION

          Plaintiffs filed their Complaint in Marion County Circuit Court on April 25, 2019. (Johnson

   Decl., Ex. 7). Attached as Exhibits 1-6 of the Complaint are the above-referenced documents, each

   of which contain highly sensitive and confidential proprietary information, for example, specific

   pricing information. (Johnson Decl., ¶ 2, Exs. 1-6.). PH TECH informed Plaintiffs of its concerns

   with these Exhibits having been filed publicly and urged Plaintiffs to move for leave to file these

   Exhibits under seal, which Plaintiffs then did. (Johnson Decl., Ex. 8). The Circuit Court granted

   the motion to file these Exhibits under seal and issued the corresponding order on May 15, 2019.

   (Johnson Decl., Ex. 9.)

          Therefore, this request is made pursuant to the unopposed order sealing Exhibits 1-6 to

   Plaintiffs’ complaint, issued in this case in Marion County Circuit Court and signed on May 15,

   2019. This order allows for sealing Exhibits 1-6 to Plaintiffs’ Complaint, which was originally

   filed on April 25, 2019, in Marion County Circuit Court. (Id.)


   ///
   ///
   ///
   ///
   ///
   ///
   ///
   ///
   ///
   ///
   ///
   ///

   3-    UNOPPOSED MOTION FOR LEAVE TO FILE
144534574.                                                                   Perkins Coie LLP
2
           DOCUMENT
                  UNDER SEAL                                           1120 N.W. Couch Street, 10th Floor
                                                                           Portland, OR 97209-4128
                                                                             Phone: 503.727.2000
                                                                              Fax: 503.727.2222
             Case 6:19-cv-00818-MC          Document 8      Filed 05/31/19      Page 4 of 4




                                            CONCLUSION

          Accordingly, PH TECH respectfully requests that the Court grant this motion and enter an

   order permitting Exhibits 1-6 to Plaintiffs’ Complaint to be filed under seal.



   DATED: May 31, 2019


                                                 PERKINS COIE LLP


                                                 By: /s/ Thomas R. Johnson
                                                     Thomas R. Johnson, OSB No. 010645
                                                     TRJohnson@perkinscoie.com
                                                     Heidee Stoller, OSB No. 072835
                                                     HStoller@perkinscoie.com
                                                     Courtney R. Peck, OSB No. 144012
                                                     CPeck@perkinscoie.com
                                                     1120 N.W. Couch Street, 10th Floor
                                                     Portland, OR 97209-4128
                                                     Telephone: 503.727.2000
                                                     Facsimile: 503.727.2222

                                                 Attorneys for Defendant
                                                 Performance Health Technology, Ltd., dba
                                                 Performance Health Technology, Inc.




   4-   UNOPPOSED MOTION FOR LEAVE TO FILE
144534574.                                                                    Perkins Coie LLP
2
           DOCUMENT
                 UNDER SEAL                                             1120 N.W. Couch Street, 10th Floor
                                                                            Portland, OR 97209-4128
                                                                              Phone: 503.727.2000
                                                                               Fax: 503.727.2222
